SIDLEY AUSTIN llp SAN FRANCISCO, CA94104 (415) 772 1200 (415) BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG HOUSTON LONDON LOS ANGELES NEW YORK PALO ALTO SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. FOUNDED 1866 September 19, 2012 Daimler Retail Receivables LLC 36455 Corporate Drive Farmington Hills, MI48331 Re: Mercedes-Benz Auto Receivables Trust 2012-1 Ladies and Gentlemen: We have acted as special counsel to Daimler Retail Receivables LLC, a Delaware limited liability company (the “Depositor”), in connection with the sale by the Depositor of $450,000,000 aggregate principal amount of 0.230% Class A-1 Asset-Backed Notes (the “Class A-1 Notes”), $500,000,000 aggregate principal amount of 0.370% Class A-2 Asset-Backed Notes (the “Class A-2 Notes”), $450,000,000 aggregate principal amount of 0.470% Class A-3 Asset-Backed Notes (the “Class A-3 Notes”) and $146,500,000 aggregate principal amount of 0.610% Class A-4 Asset-Backed Notes (the “Class A-4 Notes” and, together with the Class A-1 Notes, the Class A-2 Notes and the Class A-3 Notes, the “Notes”) of Mercedes-Benz Auto Receivables Trust 2012-1 (the “Issuer”) pursuant to an underwriting agreement, dated September 11, 2012 (the “Underwriting Agreement”), among the Depositor, Mercedes-Benz Financial Services USA LLC (“MBFS USA”) and Citigroup Global Markets Inc., Deutsche Bank Securities Inc. and RBS Securities Inc., as representatives of the several underwriters named therein (the “Underwriters”).Capitalized terms used herein that are not otherwise defined shall have the meanings ascribed thereto in the Underwriting Agreement. The Notes will be issued pursuant to an indenture, dated as of September 1, 2012 (the “Indenture”), between the Issuer and U.S. Bank National Association, as trustee (the “Indenture Trustee”).The Issuer is a Delaware statutory trust governed by an amended and restated trust agreement, dated as of September 1, 2012 (the “Trust Agreement”), between the Depositor and Wilmington Trust, National Association, as trustee (the “Owner Trustee”).The assets of the Issuer will consist primarily of a pool of motor vehicle retail installment sale contracts and installment loans. As special counsel to the Depositor, we have examined and relied upon originals or copies, certified or otherwise identified to our satisfaction, of such agreements, instruments, certificates, records and other documents and have made such examination of law as we have deemed necessary or appropriate for the purpose of this opinion.In our examination, we have assumed, without independent investigation, the legal capacity of all natural persons, the genuineness of all Sidley Austin (CA)llp is a Delaware limited liability partnership doing business as Sidley Austin llp and practicing in affiliation with other Sidley Austin partnerships. Daimler Retail Receivables LLC
